Citation Nr: 1442687	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right shoulder disability. 

4. Entitlement to an initial increased rating for degenerative disc disease (DDD) of the lumbar spine and thoracic kyphosis with degenerative changes (spine disability), currently rated at 20 percent disabling. 

5. Entitlement to an initial increased rating for a chronically subluxed left thumb with degenerative changes. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted the spine disability at 10 percent disabling and the left thumb disability (noncompensable). Also, claims of service connection for a bilateral knee disability and right shoulder disability were denied.  Jurisdiction was later transferred to the RO in Pittsburgh, Pennsylvania.

In December 2011, the RO increased the initial rating for the spine disability to 20 percent from the date of discharge; service connection for radiculopathy of the right lower extremity was also granted. Also from January 24, 2010 to March 31, 2010, the Veteran was given a temporary total rating for the spine due to surgery. 

The issues of initial increased ratings for the spine and left thumb disabilities, as well as service connection for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Resolving doubt in the Veteran's favor, a right shoulder disability, status post dislocation, is related to service. 

CONCLUSION OF LAW

The criteria for the establishment of service connection for a right shoulder disability, status post dislocation, have been met. 38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A current and symptomatic right shoulder disability, status post dislocation in November 2002, has been established by the Veteran's statements, November 2002 service treatment records, the January 2008 pre-discharge VA examination report and other January 2008 service treatment records. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of a right shoulder injury during service, that has not resolved. See 38 U.S.C.A. § 1154(a) (West 2002); Shedden, 381 F.3d at 1167. While a January 2008 X-ray of the right shoulder showed no acute process, the Board finds that the claim is in equipoise. 

Resolving reasonable doubt in the Veteran's favor, service connection for a right shoulder disability, status post dislocation, is granted. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Service connection for a right shoulder disability, status post dislocation, is granted. 



REMAND

The Board finds the January 2008 pre-discharge VA examination report does not address whether there is a present disability for the right and left knees.  The report is therefore inadequate in this regard. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran's representative has asserted that a new VA examination is warranted for spine disability, as it has been four years since the last examination; also no report has shown compliance with Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (The VA examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time and, if possible, functional loss should be portrayed in degree of additional range of motion loss due to pain on use or during flare ups).  Finally, the examiner should explain the finding of "functional ankylosis." 

Regarding the initial increased rating for the left thumb, the Veteran's representative has also asserted a new VA examination is warranted as it has been over five years since the January 2008 examination.  Also, the Veteran has not had an examination since his May 2008 surgery and the January 2008 report does not address whether the Veteran had flare-ups and, if so, what their functional impact is.

Accordingly, the case is REMANDED for the following action: 

1. Ask the Veteran if he has been receiving treatment for his claimed disabilities since 2010; request any outstanding records and associate them with file. 

2. After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any current right or left knee disability. A copy of this remand and the claims file should be provided and the examination report should reflect the records were reviewed. For the right and left knee, the examiner should answer the following questions.

* State whether the Veteran has a disability at present or at any time since January 2008.  Note an October 2006 service treatment record showing joint pain localized to the right knee and right patellofemoral syndrome; a January 2008 Landstuhl Regional Medical Center record showing "reflex sympathetic dystrophy, lower limb knee"; and the January 2008 VA examination report showing X-rays were negative. 

* If the Veteran has a disability of the right or left knee, is it as least as likely as not (a 50 percent or greater probability) that the disability was incurred in or related to service? 

The examiner should give the reasons for the opinion given and support the reasons with accurate facts.

3. Schedule the Veteran for a new VA examination for the spine. The claims folder should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed.

The examiner should comment on any symptomatology shown to be present and due to the service-connected spine disability. The examiner should report whether there is additional loss of motion lost due to weakened movement, atrophy, excess fatigability, instability, incoordination, flare-ups, or pain.  Such additional loss of motion should be expressed in degrees. If the examiner is unable to provide a response, reasons for this inability should be provided. 

The examiner should also address whether there is any 
neurologic involvement of the spine on the left lower extremity.

Additionally, the examiner is asked to provide a definition of the term "functional ankylosis" as used in the July 2010 VA examination report. Is there favorable or unfavorable ankylosis of the entire thoracolumbar spine? 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4. Schedule the Veteran for a new VA examination for the left thumb. The claims folder should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed.

The examiner should comment on any symptomatology shown to be present and due to the service-connected left thumb disability. The examiner should report whether there is additional loss of motion lost due to weakened movement, atrophy, excess fatigability, instability, incoordination, flare-ups, or pain. Such additional loss of motion should be expressed in degrees. If the examiner is unable to provide a response, reasons for this inability should be provided. 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

5. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


